Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 1 of 31

FILED
US. DISTRICT COURT
DISTRICT OF COLGRADO
2020 FEB 20 PN 2: 10
IN THE UNITED STATES DISTRICT COURT
Imreocy po ane wic
FOR THE DISTRICT OF COLORADO verracy 2 COLWELL

20 = CV - 00 4 51 yok CLK

(To be supplied by the court)

Civil Action No.

 

Tiffany Grays . Plaintiff

Blackhawk Aquisition, LLC

 

Shane Born

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and atiach an additional
Sheet of paper with the full list of names. The names af the defendunts listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule. papers filed with the court should not
contain: an individual's full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number: the year of an individual's birth; a minor's initials:
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk's Office with this complaint.

 

 

 

 
Case 1:20-cv-00451-GPG Document 1 Filed 02/20/20 USDC Colorado Page 2 of 31

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Tiffan

(Name and complete mailing address)

120-623-1883 Legalqrays@amail.com

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”

Blackhawk Aquisition, LLC 1900 W. Littleton Blvd Littleton, CO 80120

(Name and complete mailing address)

(800) 322-9034

(Telephone number and e-mail address if known)

Defendant I:

 

Defendant 2; _Shane Born 2900 AAA Court Bettendorf, IA 52722

(Name and complete mailing address)

063-344-7605 | shaneborn@promaxunlimited.com

(Telephone number and e-mail address if known)

Defendant 3:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 3 of 31

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

[Vv Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute. treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

28 U.S.C. § 1355(a), 28 U.S.C. §2201, 28 U.S.C. § 1367
15 U.S.C. § 1681 et seq, 15 U.S.C. § 1691 et seq, 15 U.S.C. § 1601 et seq.

MW Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of _Colorado

If Defendant | is an individual, Defendant 1 is a citizen of

 

if Defendant 1 is a corporation,

Defendant | is incorporated under the laws of _ Delaware (name of

state or foreign nation).

Defendant | has its principal place of business in_lowa (name of
state or foreign nation).

(f more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 4 of 31

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that vou are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: FRAUDULENT CONCEALMENT OF MATERIAL FACTS

 

Supporting facts:

24, Unless otherwise noted, each Count is against all Defendants. Plaintiffs re-alleges the preceding paragraphs set forth above
and herein and incorporate them herein all counts by reference inter alia:

25. Defendants concealed material existing facts described in this Complaint from the Plaintiff , including, but not limited to, the
facts that: (a) the credit check which was being performed, was in true form, a ‘hard’ credit check, not the described “[s]oft inquiry;”
(b) the website which was being used to submit the applications, with knowledge and intent by Defendants, was in true form, a‘
Fully-qualified’ website, not the described “[P]re-qualified website,” (b) the Defendants intended on submitting credit applications, r
received online, under the pretenses of both (1) “[sJoft inquiry;” and (2) “[P]re-qualified website,” to numerous third parties, and in by
doing so, was unauthorized; (c) Defendants were receiving and keeping the profits yielded by the unlawful practice described in
this Complaint; (d) Defendants are not following the promises in their client's Privacy Policy.

26. Plaintiff has established that in fact, she does possess a consumer report, and in fact the Defendants did access that consumer
report with legal permissible purposes, on or about March 17, 2018. Defendants then unlawfully used the consumer report and
provided authorization six times other lenders (20, supra), while verbiage implicitly stated, “[s]oft inquiry,” and “[P]re-qualified
website,” thereby without statutory permission, as Plaintiff never granted permission in accordance with 15 U.S.C. § 1681b(a).

27. Defendants actions afterwards shows true intentions, attempting to cover-up and lie about unlawful and unethical actions
directly injuring the Plaintiff. Defendants even failed to notify their own legal counsel of the removal of “[s]oft inquiry” from the
website, prior to stating for the third time, that Defendants had performed lawfully, and Plaintiff granted implicit permission.

Further purporting Defendants knowledge, awareness, comprehension and legal use of the term “[sJoft inquiry,” deceitfuily
removing post notification of claim, willfully. According to the third party website, references a Marketing company as indicated

in the original disclaimer on the website, “ [djealer marketing services;” further purporting Defendants as a Consumer Reporting
Agency.

28, These facts were material to the Plaintiff and were ought to have been disclosed as required by federal law, in equity

and good conscience.

29. The Plaintiff, ignorant of Defendants’ fraudulent concealment, relied solely and only on the statements provided by the
Defendants’ client. The Plaintiff reasonably relied on Defendants’ representations, having no cause to speculate the truth and
accuracy of the statements.

30. Defendants’ misrepresentations were done so intently, only to induce the Plaintiff into disclosing her personal information, so
Defendants could perform and profit from unauthorized hard credit inquiries

31. As a result of Defendants’ actions, the Plaintiff was injured as described herein and damaged in the amount to be proven at trial.

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 5 of 31

CLAIM Two: _ FRAUDULENT MISREPRESENTATIONS OF MATERIAL FACTS

Supporting facts:

32. Defendants unlawfully used and accessed Plaintiffs consumer report and provided authorization six times other lender
s (720, supra), while the verbiage on the website implicitly stated, “[s]oft inquiry,” and “[P]re-qualified website,” thereby
using and accessing Plaintiffs consumer report via hard inquiry without statutory permission, as Plaintiff never granted
permission. Defendants go through rigorous training and understand credit; knowing the impact credit can have on the life
of a person, thereby, intentionally misrepresenting the financing experts intent and undoubted resulting stress that ensued.
Any credit issue is stressful.

33. Defendants’ violations have significantly harmed the Plaintiff as the Defendants’ website said they were performing a
“[s]oft inquiry” on the “[P]re-qualified website,” in reality, Defendants were conducting ‘hard’ inquiries, on a ‘Fully-qualified
Website,” against the Plaintiffs’ consumer credit, furthering damaging ' by releasing the consumer credit reports to multiple
third-party lenders. Hard inquires reduce the credit score, where soft inquires do not.

34. Restatement of J 27, supra.

35. Restatement of ff] 28-31, supra.

Additional Pages Regarding Additional Ciaims, Statement of Claims Attached as D. Statement of Claims

 
Case 1:20-cv-00451-GPG Document 1 Filed 02/20/20 USDC Colorado Page 6 of 31

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
1o identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E, REQUEST
FOR RELIEF.”

See additional pages attached E. Request for Relief

F. PLAINTIFF'S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action. that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 ULS.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge. information. and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass. cause unnecessary delay. or needlessly increase the cost of litigation;
(2) ts supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

Pm Es ienatar’) /

02: 20- KOKO
(Date)

(Revised December 2017)

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 7 of 31

D. STATEMENT OF CLAIMS

INTRODUCTION

1. COMES NOW, Tiffany Grays, (“Plaintiff or “she” or “her”’) makes claims against
Defendants: Blackhawk Acquisition, LLC; d/b/a ProMax LLC.; d/b/a Dealer Marketing
Services collectively (‘“ProMax”) and Shane Born (collectively, “Defendants”); in accordance
with the Fair Credit Reporting Act, 15 U.S.C. Sections 1681 et seq. (“FCRA”); the Duties of
Furnishers of Information to Consumer Reporting Agencies Rule, 16 C.F.R. C 660, section
623(e)(l) of the FCRA, 15 U.S.C. § 1681s-2(e)(1), recodified as Duties of Furnishers of
Information, 12 C.F.R. § 1022, subpart E; Obligations of Resellers; Obligations of Users under
FCRA; Equal Credit Opportunity Act of Title VII, 15 U.S.C. § 1691 et seq; the Federal Truth In
_ Lending Act; 15 U.S.C. § 1601 et seq.; Fed. R. Civ. P. 57; Violations of Electronic Signatures in
Commerce 15 U.S.C. § 7001 et seq; and multiple Colorado Statute Violations. Plaintiff brings
this action as a result of Defendants’ inter alia, intentional failure to act when notified of errors
on Plaintiff's consumer credit report. But for ProMax’s services and applications, Plaintiff would
never have received the harm inflicted. As a CRA, User, Furnisher, and Reseller of consumer
credit reports, ProMax holds multiple duties to correct said errs with ProMax services and
applications. ProMax’s actions have caused multiple injuries to the Plaintiff; including inter alia,
consumer credit score damage, mental and emotional distress, physical injuries, and financial
losses. Thus, scienter exists. Pursuant to Fed. R. Civ. P. 9, Plaintiff submits this heightened

pleading.

FACTS

 
Case 1:20-cv-00451-GPG Document 1 Filed 02/20/20 USDC Colorado Page 8 of 31

5. Plaintiff re-alleges the preceding paragraphs set forth above and incorporate them herein
by reference, inter alia.

6. Plaintiff is an individual, consumer, over the age of 18, who resides in Colorado and
conducted all business transactions with Defendants in Colorado. Plaintiff is a consumer who
engaged in a consumer credit transaction with a client of ProMax, in Colorado, on or about
March 17, 2018. Despite ProMax’s services being used to perpetrate the violations against
Plaintiff's consumer credit report and the Plaintiff, ProMax has ignored requests to resolve.

7. Defendant Blackhawk Acquisition, LLC.; d/b/a ProMaxAll; d/b/a ProMaxUnlimited;
d/b/a ProMax; d/b/a Dealer Marketing Services Inc., collectively (“ProMax”), a Foreign Limited
Liability Company, with a principal office located at 221 W. 6th Street, Suite 1030, Austin, TX .
78701. Defendant ProMax is registered to conduct business in the State of Colorado and at all
times must comply with State and Federal laws. As a self-admitted “reseller of all three major
bureaus for the past 20 years.” Defendant ProMax held sufficient knowledge and information
which supports comprehension and definition of the term soft inquiry and pre-qualification.
Without expressed consent to do so, Defendant ProMax willfully and recklessly permitted
inquires against the Plaintiff’s consumer credit report and upon notification has failed to act.
ProMax heedlessly and recklessly posted and/or allowed fraudulent misrepresentations to be
posted upon the website of third parties, which ProMax administers and controls. ProMax is not
only considered consumer reporting agencies, but also considered users, furnishers, and resellers
of consumer reports and information, as ProMax actually performed the unlawful hard credit
inquiry on behalf of third parties, including used car dealerships. ProMax failed to act when
notified of the unlawful inquiries upon the Plaintiff's consumer reports with multiple consumer

reporting agencies, thus through inaction have become complicit in infliction of injuries upon the

 
Case 1:20-cv-00451-GPG Document 1 Filed 02/20/20 USDC Colorado Page 9 of 31

Plaintiff. Services purchased by third parties and subsequently provided by ProMax includes,
procuring lending for applicants, maintaining, and administering websites for used car
dealerships. In accordance with C.R.S. § 4-5-117. Subrogation of issuer, applicant, and

nominated person; ProMax is equally liable as the nominated person, to this Plaintiff.

8. Defendant Shane Born is the Chief Operating Officer of ProMax. Mr. Born has been
aware of Plaintiff's claims and has refused to direct his employees to take appropriate action
directed under state and federal statutes; to correct the unlawful inquires upon the Plaintiff's
consumer credit report. As the Chief Operating Officer, Mr. Born is ultimately responsible for

ensuing compliance at ProMax and is being named in his professional and individual capacities.

9. The Plaintiff set out 2018 with a goal of purchasing a home within the year. The Plaintiff
enrolled in an expensive credit repair program, to assist in accomplishing this goal. The Plaintiff
made a concerted effort to ensure any checks run against her credit were not going to damage it,

as the 2018 goal was to purchase the home.

10. Defendants’ conduct causing Plaintiff's credit score to drop, a loss of creditworthiness,

has prevented the Plaintiff from accomplishing her goals.

11. In March of 2018 Plaintiff considered purchasing a used vehicle from the used car

dealership by completing a pre-qualification application on the used car dealership’s website.

12. The application stated it was performing a “soft inquiry” through the “pre-qualified”
application to determine Plaintiff's creditworthiness through approval of loan for vehicle for

personal use.

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 10 of 31

13. | Whereas consumer credit reports are concerned, a soft inquiry is consistent with the term
pre-qualify, in that both do not harm or impact the consumer’s credit score or worthiness; most

frequently performed by consumers who are unsure of their intent to purchase.

14. ProMax was responsible for the verbiage on the used car dealership’s “pre-qualified”

application including the representations that only a “soft inquiry” would be performed.

15. The used car dealership’s website contained a credit application which was stated it
would “pre-approve/pre-qualification” the applicants’ credit application for vehicle financing
through a “soft inquiry.” The known and intended actions by Defendants were to perform a “hard
inquiry” through an application meant to fully qualify applicants; which is what occurred with

the Plaintiff.
16. It was reasonably expected that Plaintiff would believe the promises on the website.

17. Plaintiff submitted her application through the used car dealership’s website, which was
controlled by Defendants, intending only to pre-qualify for vehicle financing through one soft

inquiry.

18. Soft inquiries as it relates to consumer credit reports means the inquiry is not shown to
others who make inquiries against the consumer credit report and the inquiry will not adversely

affect the credit score.

19. Plaintiff declined to visit or purchase a vehicle from the used car dealer which was the

extent of the consumer credit transaction authorized.

20. Through receiving adverse action letters and her consumer credit reports, Plaintiff learned

Defendants had performed/permitted six hard inquires, in lieu of the promised and agreed upon

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 11 of 31

one soft inquiry, with the following lenders: (1) Flagship Credit Acceptance LLC; (2) Consumer
Portfolio Services, Inc.; (3) Ally Bank (twice); (4) ENT Credit Union and (5) Wells Fargo Dealer

Services (WFDS),

21. Upon notification of the unauthorized hard inquiries, Defendants’ permitted and
committed the destruction of evidence by changing content and language on the used car dealer’s
website and application, without maintaining a copy for evidence. Defendants have also failed to

act, failed to correct or notify Consumer Reporting Agencies of the dispute.

22. In March 2018, Experian was reporting the Plaintiffs’ credit score only 2 points higher
than in April 2018. In May 2018, the Plaintiffs’ score takes a dramatic plunge as all the ‘hard’
inquiries catch up to reporting. Currently, the Plaintiffs’ score has dropped more than 70 points
due to all the unauthorized hard inquires. Nothing else in the consumer credit report has changed

to explain the difference in score. This is because of these unauthorized ‘hard’ inquires.

23. ProMax’s conduct alleged herein are strikingly similar to ProMax’s conduct alleged
within an unrelated case with the Plaintiff substantiates the likelihood of future harm; as ProMax

is becoming utilized by many auto dealerships within Colorado and throughout America.

CAUSES OF ACTION

24. — Unless otherwise noted, each Count is against all Defendants. Plaintiffs re-alleges the
preceding paragraphs set forth above and herein and incorporate them herein all counts by

reference infer alia:

COUNT THREE:

 
Case 1:20-cv-00451-GPG Document 1 Filed 02/20/20 USDC Colorado Page 12 of 31

36.

Violations of 15 § U.S.C. 1681b.n,o,r,s
FAIR CREDIT REPORTING ACT

i. Users of Consumer Reports Violations

Defendants would be considered users of consumer reports according to 15 U.S.C. §

1681m. Defendants have violated:

a.

15 U.S.C. § 1681b(a)(2), 1) by failing upon initial inquiry and subsequent request, to
provide the Plaintiff a copy of the Plaintiffs’ credit application/written statement, proving
the Defendants authorization to perform the inquiries against the Plaintiffs’ credit report.
The Plaintiff requested copies of all documentation and has been denied on multiple
occurrences. 2) The written instructions did not include authorization for the Defendants
to run hard inquiries against their consumer reports as described.

By and through the acts and practices described herein, Defendants have violated section
609(a)(I) of the FCRA.

15 U.S.C. § 1681r by Defendants providing the Plaintiffs’ consumer information to third-
party lenders, it did so when it did not possess the authorization, under the terms of
“[sloft inquiry,” and ‘‘Pre-qualified website;” according to the website housing the
electronic application.

As resellers, ProMax violates section 607(e), through filing to establish reasonable
procedures to ensure reports were re-sold under permissible purposes.

By and through acts described in Counts One through Thirteen, Defendants have also
violated FCRA.

Plaintiff has established that in fact, she does possess a consumer report, and in fact the

Defendants did access that consumer report without legal permissible purposes, on or

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 13 of 31

about March 17, 2018. Defendants then unlawfully used the consumer report, and
provided authorization to six other lenders without statutory permission, as Plaintiff never
granted permission in accordance with 15 U.S.C. § 1681 b(a).

g. Defendants’ misrepresentations were done so intently, only to induce the Plaintiff into
permitting a hard inquiry against her consumer credit report. Defendants’ actions
resulting in the Plaintiffs’ injuries as described herein and damaged in the amount to be

proven at trial.

ii. Consumer Reporting Agency

37.  ProMax is a “consumer reporting agency” as so defined in 15 U.S.C. § 1681a(f).

38.  ProMax is a “consumer reporting agency that compiles and maintains files on
consumers on a nationwide basis,” as so defined in 15 U.S.C. § 1681a(p).

39. ProMax regularly assembles and/or evaluates and maintains consumer reports for the
purpose of furnishing the consumer reports to third parties bearing on a consumer’s credit
worthiness, credit standing, or credit capacity, each of the following regarding consumers
residing nationwide: (1) Public record information and (2) Credit account information from
persons who furnish that information regularly and in the ordinary course of business.

40. ProMax was void of authorization to access the Plaintiff's consumer credit report,
ProMax was therefore unauthorized to do so, in violation of § 1681b(H(1)(2).

41. ProMax’s webpage fails to satisfy requirements under § 1681c-1(i)(6).

42. ProMax failed to have reasonable procedures to avoid violations in accordance with §

168 le(a).

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 14 of 31

43. ProMax is void of any method for the Plaintiff to request her information, in violation of
§ 1681g.
44. As ProMax is void of disclosure requirements under § 1681g, ProMax has also violated §
168 1h.
45. Had ProMax performed an investigation, ProMax would have determined the information
was inaccurate, incomplete and/or unverifiable, ProMax was to promptly delete the information,
yet has failed to act, in violation of § 1681 i(a)(6).
46. Upon notification of dispute, ProMax has failed to perform a reinvestigation or provide
notice of dispute to Furnishers and credit reporting agencies.
47.  ProMax regularly engaged in activity, at the time the Plaintiff filled out the online credit
. application, which would define ProMax as a Consumer Reporting Agency. The Defendants
failed to meet the obligations of Consumer Reporting Agencies: ProMax is required to establish
a streamlined process, per 15 U.S.C. § 1681j(a)(I)(C)(i) for consumers to request consumer
reports, ProMax does not currently possess such process. 15 U.S.C. § 168ls-2(e)(1) requires the
Defendants to establish and maintain guidelines for furnishers regarding the accuracy and
integrity of information.
48. ProMax also meets the definition requirements of a ‘nationwide specialty consumer
reporting agency;’ defined in, 15 U.S.C. § 1681ta(x), as “[a] consumer reporting agency that
compiles and maintains files on consumers on a nationwide basis relating to: (1) medical records
or payments; (2) residential or tenant history; (3) check writing history; (4) employment history;
or (5) insurance claims.” ProMax compiles and maintains files, a feature of the ProMax CRM,
relating to, inter alia, (1) residential or tenant history; (2) check writing history; (3) employment

history; (4) insurance claims history; and/or (5) consumer credit reports, of any individual who

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 15 of 31

applied online, who reside in most, if not all, within the fifty states of the United States and the
District of Columbia. The FCRA imposes several obligations upon nationwide specialty CRAs,
including an obligation to provide to each consumer a free annual disclosure of information in
the consumer's file ("annual file disclosure"). ProMax’s failure to provide any online applicant a
way in which to request a copy of the application or the file, is in violation of statute.

49. Under the FCRA, as a reseller, ProMax should be listed on the adverse action letter as the
CRA., however ProMax was not listed as the CRA on Plaintiff's adverse action letter in violation
of § 1681m(a)(2)-(3).

As a pass-through CRA, the actual originating CRA must be listed. ProMax is a vendor who

merges and purges the data, thereby a reseller and then becomes a CRA.

iii. Furnisher of Information to CRA’s

50. Furnishers of information to CRAs,' have additional requirements as stated in 15 U.S.C. §
1681s-2(a)(2)(A), because the Defendants “‘[r}egularly and in the ordinary course of business
furnishes information to one or more CRA’s about its "transactions or experiences" with
consumers.” ProMax regularly reports information to other third party CRA’s, which are defined
as CRA’s in 15 U.S.C. § 1681a(f). ProMax regularly reports information to other third party
CRA’s, in violation of 15 U.S.C. § 1681b(f)(1), as ProMax held not any legal authority under

Section 604, violating Section 604(a)(3)(A) and Section 604(a)(3)(F)(ii).

51. ProMax failed the Plaintiff through inaction, including failure to establish and implement

reasonable written policies and procedures regarding the accuracy and integrity of the

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 16 of 31

information relating to consumers which ProMax furnishes to other third party CRA’s. Ignoring

the guidelines established in appendix E of 12 C.P.R.§ 1022.42.

52. The terms and conditions ProMax provided to the Plaintiff on the used car dealership’s
website that ProMax controlled, did not include authorization for the Defendants to run ‘hard’
inquiries against her consumer report, therefore ProMax violates 15 U.S.C. § 1681b(a)(2), as

soon as they run ‘hard’ inquiries and not the stated “[sJoft inquiries.”

53. 15 U.S.C. § 1681 b(a)(3)(F), ProMax requested the Plaintiffs’ consumer report without
permission, thus the request was absent legitimate business reason.

54. ProMax’s failure to provide any online applicant a way in which to request a copy of the
application or the file, is in violation of statutes 15 U.S.C. § 1681s-2(a)(2)(A) and 15 U.S.C. §
7001.

55. ProMax violates Section 623(a)(2) by failing to correct the incorrect inquires on the
Plaintiffs’ consumer report, upon identification of the issue.

56. ProMax’ has therefore obtained the Plaintiff's consumer information under false
pretenses and should be fined and imprisoned under title 18, pursuant to 15 U.S.C. § 1681q.

57. Pursuant to 12 CFR § 1022.43(e), as ProMax failed to provide the Plaintiff any notice of
her claims against them as being considered a frivolous dispute, ProMax was to notify CRA’s
and have the inquires removed.

58. Upon notification of dispute, ProMax has failed to perform a reinvestigation or provide
notice of dispute to Furnishers and credit reporting agencies.

59. Defendants failure to provide any online applicant a way in which to request a copy of
the application or the file, is in violation of statutes 15 U.S.C. § 1681s-2(a)(2)(A) and 15 U.S.C.

§ 7001.

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 17 of 31

60. Defendants failed to disclose at consummation of the transaction the required disclosures
pursuant to 15 U.S. Code § 1681g.
61. By and through the acts and practices described in all paragraphs, ProMax has violated

section 609(a)(I) of the FCRA, 15 U.S.C. § 168Ig(a)(1).

iv. Reseller of Consumer Credit Reports Violations - ProMax
62. ProMax is a “reseller” in accordance with 15 U.S.C. § 1681a(u)(1)(2).

63. | ProMax assembled and merged the Plaintiff's information contained in the database of
multiple other consumer reporting agencies.

64. | ProMax assembled this data for the purpose of furnishing that information to third party
lenders and dealers.

65.  ProMax does not maintain a database of assembled or merged information.

66. | ProMax did not possess the written instruction of the Plaintiff in violation of §

168 1b(a)(2).

67. ProMax does not disclose to consumer reporting agencies the identity of the end-user of
the report nor the permissible purpose as it did not exist, in violation of § 1681le(e)(1).

68. — ProMax failed to make certifications and reasonable verification efforts in accordance
with § 168le(e)(2)(A)(B).

69. Once notified of Plaintiff's claims, ProMax failed to perform a reinvestigation in
violation of § 1681i(f)

70. Plaintiff's consumer credit report held a fraud alert, which ProMax failed to verify the
identity of the Plaintiff, or contact the Plaintiff; in violation of section 605A(h),(f)

71. As resellers, ProMax violates section 607(e), through filing to establish reasonable

procedures to ensure reports were re-sold under permissible purposes.

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 18 of 31

72. As a reseller, ProMax should be listed on the adverse action notice as the CRA.
Furthermore, as a pass-through CRA, the actual originating CRA must be listed. ProMax is a

vendor who merges and purges the data, thereby a reseller and then becomes a CRA.

COUNT FOUR: SUPPORTING FACTS:
Violations of 75 U.S.C. § 1604(b); 12 CFR 8§ 226.17(a)(1),(b); 226.17(c)(1)-(2)
TRUTH IN LENDING ACT

73. The Federal Truth in Lending Act, 15 U.S.C. §§ 1601-1667f, as amended, also known as,
Title I of the Consumer Credit Protection Act; “[t]he Act requires creditors who deal with
consumers to make certain written disclosures concerning finance charges and related aspects of
credit transactions (including disclosing an annual percentage rate) and comply with other

mandates, and requires advertisements to include certain disclosures.”

74. By stating terms “[s]oft inquiry.” and “[P]re-qualified website,” ProMax intentionally
lured unsuspecting consumers, just as the Plaintiff, used her information to conduct ‘hard’
inquiries, willfully, wantonly, recklessly, negligently, greedily, and unapologetically. ProMax

failed to have the model disclosures required by statute.

75. As administrators for the used car dealer’s website, ProMax is responsible for the false
advertisements within the terms and conditions and on the actual application itself.

76. | ProMax has used and/or allowed the use of advertisements which contain statements
regarding credit transactions through ProMax, which are known or speculated to be false and/or
misleading.

77. Advertisements posted online by ProMax on the used car dealer’s website, did not

contain appropriate disclosures.

12

 
~ Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 19 of 31

COUNT FIVE:
VIOLATIONS OF ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE

v. Violations of 15 § U.S.C. 7001(c)

78. 15 U.S.C. § 7001 puts requirements on all commerce using and storing electronic records.
In particular 7001 provides:
((A)the consumer has affirmatively consented to such use and has not withdrawn such

consent; “the consumer prior to consenting, is provided with a clear and conspicuous statement
informing the consumer of:
(1D any right or option of the consumer to have the record provided or made available
on paper or in nonelectronic form, and
(II) the right of the consumer to withdraw the consent to have the record provided or
made available in an electronic form and of any conditions, consequences (which
may include termination of the parties’ relationship), or fees in the event of such
withdrawal; informing the consumer of whether the consent applies (I) only to the
particular transaction which gave rise to the obligation to provide the record, or
(II) to identified categories of records that may be provided or made available
during the course of the parties’ relationship; describing the procedures the
consumer must use to withdraw consent as provided in clause (i) and to update
information needed to contact the consumer electronically; and informing the
consumer (I) how, after the consent, the consumer may, upon request, obtain a
paper copy of an electronic record, and (IT) whether any fee will be charged for
such copy;
79. According to the Consumer Finance Protection Bureau Truth in Lending regulation, “The

Electronic Signatures in Global and National Commerce Act (the E-Sign Act), 15 U.S.C. 7001 et

13

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 20 of 31

seq., was enacted in 2000 and did not require implementing regulations. On November 9, 2007,
amendments to Regulation Z and the official commentary were issued to simplify the regulation
and provide guidance on the electronic delivery of disclosures consistent with the E-Sign Act.”

https://files.consumerfinance.vov/t/201306 ctpb laws-and-regulations tila-combined-june-

 

2013 .pdf (page 1).

80. Plaintiff's electronic pre-qualification credit application was submitted ProMax
electronically. whom then sent the application unauthorized to six lenders, electronically from or
within ProMax’s software; therefore, ProMax is required to adhere to the provisions within
Electronic Signatures.

81. Defendants conduct national commerce.

82. | Defendant’s website and credit application did not ask for the Plaintiff's consent,
therefore, the Plaintiff did not consent to electronic records as required in § 7001(c)(1).

83. At no point was Plaintiff provided statements nor were any displayed in conspicuous
manners.

84. Defendants’ website failed to provide the Plaintiff a method to request copies of her
application or all documents within her file at ProMax in violation of § 7001(d)(1).

85. | ProMax has failed to preserve all written or recorded information in connection with the
Plaintiff's application in violation of 12 CFR 1002.12. ProMax does not have the original signed
consent form as Plaintiff never provided authorization, in violation of § 7001 (e).

86. | By and through acts described, and by failing to (1) Display an notices regarding
electronic records to consumers and the Plaintiff; (2) display a method of consent and

withdrawal; (3) display transaction limitations: (4) display procedure to withdrawal; (5) display

14

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 21 of 31

procedure to obtain a paper copy: (6) display hardware and software requirements; (7) grant
consumer access to the information, thus ProMax violated all applicable sections of this statute.
87. Asaresult of ProMax’s conduct, Plaintiff has incurred actual damages including but not
limited to, loss of employment, housing, creditworthiness. Plaintiff has experienced inter alia

emotional distress, physical injuries, mental anguish including humiliation and fear.

COUNT SIX:
FOR FRAUDULENT MISREPRESENTATIONS IN ADVERTISING
vi. Violations of C.R.S. § 5-3-110

88. As the administrators for the used car dealer’s website, ProMax is responsible for false
advertisements it allows.

89. ProMax has allowed and added advertisements on the used car dealer’s website, which
contain statements regarding credit transactions with used car dealer, which are in fact credit
transactions with ProMax.

90. | Defendants knew the soft inquiry and pre-qualification advisements were false and/or
misleading.

91. | Advertisements posted online by ProMax for the used car dealer’s website do not contain
appropriate disclosures.

92. | Misrepresentations were material to the Plaintiff.

93. Plaintiffs reliance was justified.

94. Plaintiff's reliance upon said representations has caused Plaintiffs actual damages
including but not limited to, loss of employment, housing, creditworthiness, in addition to inter
alia emotional distress, physical injuries, mental anguish including humiliation and fear; all

direct and foreseeable consequences to Defendants’ representations, actions, and/or inactions.

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 22 of 31

COUNT SEVEN:
BREACH OF CONTRACT

95. The online “pre-qualification” application submitted by Plaintiff created a contract
between ProMax and Plaintiff.

96. As only “{s]oft inquiry[ies],” were authorized according to the Terms and Conditions, on
the online “pre-qualification” credit application, the written contract between ProMax and the
Plaintiff, was void of Plaintiff's authorization for the six inquires performed.

97. Plaintiff has performed all or substantially all, of the obligations imposed under the
Terms and Conditions.

98. ProMax breached its pre-qualification application Agreement with the Plaintiff.

99. ProMax’s performance of six hard inquiries were neither set by nor assessed in

accordance with the reasonable expectation of the parties; constituting breach.

100. Plaintiffs reliance upon said representations has caused Plaintiffs actual damages

including but not limited to, loss of employment, housing, creditworthiness.
101. Plaintiff is entitled to damages proven through trial.

102. Plaintiff is entitled to her reasonable fees and costs.

COUNT EIGHT:
OUTRAGEOUS CONDUCT

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 23 of 31

103. By and through actions and inaction stated in all previous paragraphs and Counts,
Defendants’ conduct is outrageous and performed with recklessly or knowingly to cause harm to

Plaintiff.

104. Asaresult of Defendants’ outrageous conduct, Plaintiff has incurred actual damages
including but not limited to, loss of employment, housing, creditworthiness. Plaintiff has
experienced inter alia emotional distress, physical injuries, mental anguish including humiliation

and fear.

105. Plaintiff is entitled to damages proven through trial.

COUNT NINE:
Violations of Consumer Credit Code, Colo. Rev. Stat. § 5-1-101, et seq.

(“UCCC”);

106. By agreeing to perform a soft inquiry to pre-qualify the Plaintiff for a used car,
Defendants and Plaintiff participated in a “Consumer Credit Sale” as defined in C.R.S. § 5-1-

301(11)(a); thereby a “Consumer credit transaction” C.R.S. § 5-1-301(12).

107. The written agreement did not permit ProMax to allow its customer to submit Plaintiff's

information to six lenders nor perform the six hard inquires.

108. The pre-qualification application Agreement provided to Plaintiff was deficient,
ineffective, deceptive, conducted in bad-faith, unfair, unconscionable, and misleading in that it
does not state ProMax had authorization to perform any hard inquiries against the Plaintiff's

consumer credit report.

17

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 24 of 31

109. By and through conduct of ProMax described in all paragraphs, ProMax’s conduct can be

construed as unconscionable, in violation of C.R.S. § 5-5-109 and C.R.S. § 5-3-210.

110. ProMax further violates the UCCC in by reporting incorrect information for years, and

upon notification and multiple opportunities to resolve; failing to do so.

lil. The reliance upon said representations has caused Plaintiff's actual damages including
but not limited to, loss of employment, housing, creditworthiness, in addition to inter alia

emotional distress, physical injuries, mental anguish including humiliation and fear.

112. Plaintiff is entitled to damages proven through trial.

113. Plaintiff is entitled to her reasonable fees and costs.

COUNT TEN:
Violations of the Colorado Uniform Commercial Code, Colo. Rev. Stat. § 4-1-
301, et seg. (“UCC”

114. Colorado recognizes an obligation to conducting all commerce in good-faith, “Every
contract or duty within this title imposes an obligation of good faith in its performance and
enforcement. C_R.S. $ 4-1-304.

115. ProMax breached their duty to act in good-faith with the Plaintiff by:

(a) failing to ensure advertisements regarding credit transactions with ProMax were
accurate;

(b) ProMax had a duty to perform one soft inquiry against the Plaintiff's consumer
credit report and ProMax performed six hard inquiries against the Plaintiff's

consumer credit report.

18

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 25 of 31

(c) ProMax had a duty to perform corrections and investigations as stipulated in
statute and failed to do so.

(d) ProMax destroyed evidence upon notification of Plaintiff's claims, depriving
Plaintiff of the right to inspect and test the website; failing to preserve evidence of

goods in dispute in accordance with C.R.S. § 4-2-515.

116. Asaresult of ProMax’s actions and inactions described herein, Plaintiff has incurred
actual damages including but not limited to, loss of employment, housing, creditworthiness.
Plaintiff has experienced inter alia emotional distress, physical injuries, mental anguish

including humiliation and fear.

COUNT ELEVEN:

Violations of the Colorado Consumer Protection Act, Colo. Rev. Stat. § 6-1-
101 et seq. (““CCPA”

117. Defendants conduct alleged in this Complaint and relating to its refusal or failure to
correct errors on the Plaintiff's consumer credit report violates the Colorado Consumer
Protection Act because they (1) constitutes unfair and/or deceptive acts or practices; (2) are
committed in the course of Defendants’ business; (3) have a pervasive public interest impact and

have the potential to harm a substantial portion of the public; and (4) have caused injuries to the

Plaintiff.

118. CRA’s violate the CCPA in by failing to correct the overtly obvious errors multiple

times.

119. Defendants’ violations of the CCPA were committed in bad faith, evident in their failure

to correct multiple times.

 
~ Case 1:20-cv-00451-GPG Document 1 Filed 02/20/20 USDC Colorado Page 26 of 31

120. ProMax exhibits further deceptive behavior by destroying evidence upon notification of

Plaintiff's claims.

121. ProMax’s unauthorized hard inquiries and subsequent reporting to credit bureaus is not

only unfair and deceptive, but also a violation of the CCPA.

122. Plaintiff's injuries were unavoidable as Defendants’ hold all the power and unilaterally
control the information reported, the request to correct, and the ability to correct themselves.

Plaintiff has suffered damages as a direct result of Defendant’s violations of the CCPA.

123. Defendants are liable to Plaintiff in amount to be determined at trial, including statutory
treble damages. Plaintiff respectfully requests this Court award them the following damages

pursuant to Colo. Rev. Stat. § 6-1-113(2)(a). The greater of:

(a) the amount of actual damages sustained; or
(b) five hundred dollars; or

(c) three times the amount of actual damages sustained.

124. Plaintiff respectfully requests that this Court award her fees and costs associated with this
action pursuant to Colo. Rev. Stat. § 6-1-113(2)(b) and enjoin Defendants from continued

unlawful conduct alleged.

COUNT TWELVE:
NEGLIGENT MISREPRENSATIONS IN TERMS AND CONDITIONS
OF CREDIT CHECK

125. As the administrators for the used car dealer’s website, ProMax is responsible for false

advertisements it allows.

20

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 27 of 31

126. ProMax has allowed and added advertisements on the used car dealer’s website, which
contain statements regarding credit transactions with used car dealer, which are in fact credit
transactions with ProMax.

127. Defendants should have known the soft inquiry and pre-qualification advisements were
false and/or misleading.

128. Advertisements posted online by ProMax for the used car dealer’s website do not contain
appropriate disclosures.

129, Misrepresentations were material to the Plaintiff.

130. Plaintiffs reliance was justified.

131. Plaintiff's reliance upon said representations has caused Plaintiff's actual damages
including but not limited to, loss of employment, housing, creditworthiness, in addition to inter
alia emotional distress, physical injuries, mental anguish including humiliation and fear; all

direct and foreseeable consequences to Defendants’ representations, actions, and/or inactions.

COUNT THIRTEEN:
RESPONDEAT SUPERIOR

132. ProMax is responsible for the actions of its employees, agents, and/or subscribers.

133. Shane Born is responsible for the actions of ProMax employees and agents which use
ProMax services as Chief Operating Officer and having been directly informed by Plaintiff of the

damages sustained; including but not limited to used car dealerships.

134. Defendants were negligent in their care and/or treatment of Plaintiff while acting within

the course of their employment and/or authority.

2]

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 28 of 31

135. As direct and proximate result of the negligent conduct of Defendants, Plaintiff has

suffered injuries and damages as fully described above.

E. REQUESTS FOR RELIEF

136. Plaintiff prays the court will grant relief as follows for, inter alia: credit damage; damage
to reputation; loss of affection; pain and suffering; mental and emotional distress; loss of time;
Past, present, and future medical bills; Hedonic damages; increased risk of harm; past and future
pain and suffering. past and future lost income, wages, and earnings. The Fair Credit Reporting
Act also provides civil liability for violations of the Act’s provisions.15 U.S.C. §1681n(a)(2)(3);
allowing the Court to have full discretion on the discipline to which the Defendants’ will be held.
Defendants have been willfully negligent in their duties and should be penalized according to 15
U.S.C. § 16810(a)(1)(2). As a direct result of ProMax’s unlawful actions aforementioned and

resulting Plaintiff's suffering, Plaintiff seeks, inter alia:

WHEREFORE, Plaintiff requests jury trial on all claims so triable and judgment as follows:

I. Award actual damages to the Plaintiff in accordance with 15 U.S.C. §
1681n(a)(1)(B); 15 15 U.S.C. §§ 1640(a)(1) and 1640(a)(2)(i);

II. Award punitive damages to Plaintiff in accordance with 15 U.S.C. § 1681n(a)(2);

III. Award Plaintiffs’ costs and attorney’s fees in accordance with 15 U.S.C. §§
1681n(a)(3) and 1681o0(a)(2); C.R.S. § 5-5-206 and C.R.S. § 4-5-1 1 1(c)(d)(e)(f);

IV. All statutory damages awarded to the Plaintiff, calculated separately for each
statutory violation. Plaintiff believes statutory damages be counted at the maximum,
$1,000 per violation for Defendants’ willfully negligent conduct, that each violation be

tallied by the day, and per credit report affected. Plaintiff's credit report has been

22

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 29 of 31

adversely affected each and every day following March 17, 2018, up to and through the
known hard inquiry maximum time period allowed on Plaintiff's credit report, of two
calendar years, March 17, 2020; up to and through each and every day the Plaintiff has
and will likely suffer in pain as a direct result of Defendants’ conduct, the rest of her life,
a minimum of forty years, 14,600 days. Thus, Plaintiff is entitled to

$1,000x4x730x 14,600 = $42,632,000,000.

V. Maximum pre and post judgement interest awarded on all allowable damages for
the Plaintiff;

VI. Special damages awarded to the Plaintiff;

VI. In accordance with C.R.S.§ 5-6-113, protect consumers nationwide by Declaring

ProMax’s practices unconscionable, ordering injunctive relief; requiring ProMax’s strict

compliance of all Acts violated herein.

VIII. In accordance with 15 U.S.C.§ 1640, statutory damages of 3 times the amount of
any average loss to be determined by jury at trial, for the TILA violations;
IX. Declare Defendants to have breached the terms and conditions of the contracts
and provide injunctive relief on behalf of Plaintiff who so desires:
a. Defendant will send a letter to each CRA;
i. Experian; &

il. Transunion; &

iil. Equifax; &
iv. SageStream; &
Vv. Innovis;

b. Within letter, request each hard inquiry that was authorized illegally be removed;

23

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 30 of 31

c. A copy of each correspondence will be sent to the Plaintiff;
d. Defendants will repeat efforts, until all fraudulent hard inquiries are removed
from all consumer credit reports;
X. Award actual damages to Plaintiff, due to multiple breaches of contract;
XI. Award actual and consequential damages liberally pursuant to C.R.S. §§ 6-1-101

et. seq., 6-1-113, C.R.S. § 4-1-305 and C.R.S. § 4-2-715;

XI. Disgorgement of the ill-gotten gains received from the bad-faith, fraudulent
behavior;
XI. All statutory damages according to proof;

XIV. Punish Defendants under title 18 in accordance with, 15 U.S.C. § 1681q, with
imprisonment and fines;

XV. In accordance with C.R.S. § 5-5-109(6) provide damages in addition to all other
remedies to the Plaintiff;

XVI. Award treble damages in accordance with C.R.S § 6-1-1 13(2)(a)(ID), (2.3);

XVII. Other relief the Court finds appropriate awarded to the Plaintiff.

24

 
Case 1:20-cv-00451-GPG Document1 Filed 02/20/20 USDC Colorado Page 31 of 31

S44 (Rev 06/17)

Distact of Colorado Form

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by Jaw, except as
) nited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEF INSTRUCTIONS ON NENT PAGE OF THIS FORM }

provided by local mules of court. This form, approved by the Judicial Conference of the

 

I. (a) PLAINTIFFS
Tiffany Grays

(b) County of Residence of First Listed Plannit Denver

(EXCEPTIN US PLAINUEF CASES)

(c)  Attomeys (Firm Name, Address. and Telephone Number)

Tiffany Grays, pro se

PO Box 472322

Aurora, CO 80047

720-623-1883

 

DEFENDANTS
Blackhawk Aquisition, LLC
1900 W. Littleton Blvd

Littleton, CO 80120
County of Residence of First Listed Defendant

(INUS PLAINTIFF CASES ONLY}

NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

Attorneys dfKnevwni

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. BASIS OF JURISDICTION (Place an ‘N" 11 One Bax Oniy} OL. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Bax for Plammf f
(Far Paversity Cases Onby} and One Bux for Defendanti
O 1 US Goverament X%3 > Federal Question PTF DEF PIF DEF
Phanulf (C8 Government Not a Party Citizen of This State "] "1 Incorporated er Principal Place ‘4 a)
of Business in Thus State
0 2 US Govemment * 4 Diversity Ciuzen of Another State 2 ‘2 Incorporated and Principal Place '$ $s
Defendant (indicate Cinzenship af Parnes in Liem Lh of Busmess In Another State
Crtizen of Subject ofa “3 ‘3 Foreign Nation 6 ‘6
Forex Counuy
IV. NATURE OF SUIT (lace an °X" m One Box Only) Chick here for: Nature of Son Cor ciptions
I ~CONTRACT TORTS FORFEN) UREPENALTY BAN ERI IPTCY : OTHER STATUTES ]
3 110 Insurance PERSONAL INJURY PERSONALINJURY =| 625 Drag Related Seazure 422 Appeal 28 USC 158 O 375 False Clams Act
3 120 Manne "310 Aurplane 0 365 Personal Injury - of Property 21 USC 881 [' 423 Withdrawal * 276 Qus Tam (31 USC
3 130 Miller Act ‘3S Awplane Product Product Liability 0 690 Other 28 USC 157 372% a))
3 140 Negouable Instrument taabiliny 0 367 Health Care/ 3 400 State Reapportionment
3 150 Recovery of Overpayment 320 Assault. Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal injury 1 820 Copynglis J 430 Banks and Banking
J 151 Medicare Act ‘330 Federal Employers’ Product Liability 3 830 Paient 3 450 Commerce
1 152 Recovery of Defaulted Liabibty 0 368 Asbestos Personal 3 835 Patent - Abbreviated J 460 Deportation
Student Loans 346 Marine injury Product New Drug Appheation 3 470 Racketeer Infuenced and
(Excludes Veterans} 345 Marine Product Liability 3840 Trademark Corrupt Organizanons
J 153 Recovery of Overpayment Liabibty PERSONALPROPERTY LABOR SOCIAL C480 C Credit
of Veteran's Benefits ' 350 Motor Vehicle O 270 Other Fraud 3 740 Faw Labor Standards * 86) HIA (1395 3 490 Cable‘Sai TV
O 160 Stockholders Suts 358 Motor Vehicle 0 371 Truth wm Lending Act 3 $62 Black Lung (923) J 850 Secunties‘Commodties/
0 190 Other Contract Product Liability G 380 Other Personal J 726 Labor/Management * 863 DIWC/DIWW (405(¢)} Exchange
195 Contract Product Liability [? 360 Other Personal Property Damage Relations 1 864 SSID Tile XVI J 890 Other Starutory Actions
1 196 Franchise Injury 1 385 Property Damage 1 740 Railway Labor Act * 865 RSI (405¢g)) J 89] Agncultural Acts
362 Personal Injury - Product Liability * 751 Fannly and Medical 3 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS — | J 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation 3 440 Other Civil Rights ¥abeas Corpus: J 791 Employee Retirement OD $70 Taxes (U.S. Plantlf 1 896 Arbitration
0 220 Foreclosure J 441 Voung 6 463 Aben Detamee Income Seeunty Act or Defendant) J 899 Administrative Procedure
M 230 Rent Lease & Ejectment 0 442 Employment 0 510 Mouons to Vacate 60 871 iRS-—Tlurd Party Act/Review or Appeal of
O 240 Torts to Land J 443 Housing Sentence 26 USC 7609 Agency Decision
& 243 Tort Product Liability Accommodations 0 530 General 2 950 Constrauonality of
{1 290 Alt Other Real Property a 445 Amer w/Disabilines - | Q $35 Death Penalty IMMIGRATION State Statutes
Employment Other: 3 462 Naturalization Applicaton
3 446 Amer w/Disabilities - [9 540 Mandamus & Other |3 465 Other immigration
Other O 550 Cwil Rughts Achons
0 448 Education 0 555 Pnson Condition
O 560 Civil Detamnee -
Conditions of
Confinement
V. ORIGIN (Place ar "A" in One Bax Only}
"1 Orginal 3 2 Removed from 0 3  Remanded from 1 4 Reinstated or 5 Transferred from J 6 Multidistnet 0 8 Muludistrict
Proceeding State Court Appellate Court Reopened Another District Laligation - Litigation -
(specife) Traisfer Direct File
Cite the US Civil Statute under zy sf are filing (Dy not cite jurisdictional states unless diversity).
VI. CAUSE OF ACTION [a5 1S Use losl et seq Is “use
nef description of cause ] ap docket
VIL REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND S CHECK YES only if demanded in complamt’

COMPLAINT:

UNDER RULE 23, F R Cv P

VHI. RELATED CASE(S)

IF ANY

DATE OX An “2020

FOR OFFICE USE ONLY
RECEIPT #

AMOUNT

(See mstructions;"

TUDGE

APPLYING IFP

JUDGE

t.,

A DOCKET,

a ~
SIGNATURE OF ATTORNEY OF a AL VI— 7
7 Cd /

JURY DEMAND: "No

Ge)

MBER %

MAG. JUDGE

FA

 
